Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Sólo se han precisado un puñado de días para verificar cómo la infausta decisión suscrita por una mayoría de este Tribunal en Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015), habrá de surtir efectos nocivos y preocupantes en la sana administración de la justicia criminal en nuestro País. En esta ocasión, el efecto neto de tal decisión apunta a que se ha de revocar una determinación del Tribunal de Apelaciones, en la cual dicho foro correctamente invocó lo resuelto por este Tribunal en Pueblo v. Castro García, 120 DPR 740 (1988) (revocado en Sánchez Valle). Al margen de los muchos problemas que suscitará Sánchez Valle, nótese como los problemas no se limitan al futuro, sino que afee-*798tan concretamente la labor adjudicativa de este Tribunal en el presente.
Todo parece indicar que como resultado del artificioso “análisis” de este Tribunal en Sánchez Valle, la mayoría se propone revocar una convicción por mutilar o remover el número de serie de un arma de fuego. Véase 25 LPRA see. 458i. Ello, dado que el señor Torres Irizarry se declaró culpable en el foro federal por el mismo delito. Véase 18 USCA sec. 922(k). De esta forma, este Tribunal interfiere indebidamente con la incesante lucha de las autoridades gubernamentales contra el crimen. Una vez más, la mayo-ría le da su espalda al bienestar del País.
Por otra parte, es menester enfatizar la disparidad de la pena que conlleva el mismo delito en una jurisdicción y otra. Mientras que en el foro federal la pena por infringir lo dis-puesto en la sección 922(k) nunca podrá ser mayor de cinco años, 18 USC sec. 924(a)(1)(B), en nuestra jurisdicción la comisión del mismo acto delictivo acarrea una pena de re-clusión que oscila entre seis y veinticuatro años. 25 LPRA sec. 458i. La diferencia es abismal. Las consecuencias, nefastas. Así, luego de Sánchez Valle, las autoridades esta-tales deberán procurar “correr” a los tribunales con tal de que nuestras leyes se puedan vindicar efectivamente, con-forme a los entendidos que éstas consagran en cuanto a la “reprochabilidad penal” de determinada conducta. De lo con-trario, tendremos que conformarnos con las penas que las leyes federales contemplen, aun cuando éstas hayan sido promulgadas en total abstracción de los acuciantes proble-mas que enfrenta el País y las circunstancias particulares de éste.
Por último, permítaseme un augurio ulterior. Resultan, cuanto menos, desconcertantes las complicaciones que se suscitarán, en virtud de lo resuelto por una mayoría de este Tribunal en Sánchez Valle, al evaluar la aplicabilidad de las excepciones a la protección contra la doble exposi-ción, según establecidas por este Tribunal en Pueblo v. *799Santiago, 160 DPR 618 (2003).(1) Nótese que cuando se in-voque alguna de las excepciones que implique, por ejemplo, auscultar si hubo actuaciones fraudulentas para lograr una convicción anterior, ello potencialmente significará que deberemos examinar los trámites acaecidos en otro foro —el federal — , que para todos los efectos es un foro distinto y separado del nuestro.
En fin, no puedo perder la ocasión para lamentar, una vez más, la desafortunada decisión mayoritaria en Sán-chez Valle y señalar cómo ésta mina la eficacia de nuestro sistema de justicia criminal. Por lo tanto, y dadas las razo-nes esbozadas en la opinión disidente en Sánchez Valle, hubiera denegado la expedición del auto de certiorari pre-sentado ante este Tribunal o, mejor, aprovechado la opor-tunidad para reconsiderar la corrección de nuestra re-ciente determinación en Sánchez Valle. Puesto que ese no es el criterio mayoritario, disiento.

(1) De hecho, debido a las implicaciones de lo resuelto en Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015), la invocación de dichas excepciones —cuando ello corres-ponda— es la única herramienta que tiene a su haber el Ministerio Público para procesar por los mismos delitos a una persona que haya sido previamente convicta en el foro federal.